Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Claims 1-35 and 37 are under examination. Claim 36 has been canceled.



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-13, 14-17, 20-22, 25-28, 31-33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 10,438,200 B1), Bar et al. (US 20170289168 A1) and Sheller et al. (US 2017/0085565 A1).
Regarding claim 1, Griffith et al. discloses a method for authenticating a user of an unattended device [abs, “Systems and techniques are disclosed for vending machine authorization and customization based on confidences of user identities”], 2comprising:  3in response to sensing a presence of the user in proximity to the 4unattended device [col. 5, lines 1-5, “When a user of a user device 410 (e.g., a mobile device, a wearable device) approaches the vending machine 400, the vending machine 400 can determine when the user device 410 is within a threshold distance 406 of the vending machine 400”], making a call from the unattended device to an authentication 5service to authenticate the user [col. 24, lines 7-15, “a user can approach the vending machine and audibly provide verbal commands or statements, for instance in response to the vending machine detecting that the user is within a threshold distance of the vending machine. The user can identify himself/herself (e.g., `Hi, I'm [first name]), and the vending machine can provide information to the system 200 (e.g., audio of the user) usable by the system 200 to identify the user”];  6wherein in response to the call, the authentication service authenticates the 7user based on recently collected sensor data [col. 24, lines 14-30, “the vending machine can have one or more cameras, and can provide images or video of the user to the system 200 for processing. Utilizing facial recognition algorithms (e.g., eigenface, algorithms based on deep learning techniques, SIFT feature detection algorithms, and so on) the system 200 can increase a confidence associated with an identity of the user. Similarly, the vending machine can provide information to a user device being carried by the user, and if the user device is identified (e.g., based on MAC address, GUID, UUID) as one associated with the user (e.g., the user identified by the voice and/or images), the system 200 can increase a confidence”, col. 21, lines 9-15, “the application executing on the user device can provide information indicating that the user has applied his/her thumb to a thumbprint reader”]; and  9if authentication succeeds, allowing the user to proceed with an interaction 10with the unattended device [col. 24, lines 33-38, “Based on a determined confidence associated with an identity of the user, the system 200 can provide user profile information to the vending machine (e.g., via a merchant server, as illustrated in FIG. 4), and the vending machine can inform the user that it carries particular items”].
Griffith et al. does not explicitly disclose sensor data obtained from one or 8more sensors in a portable electronic device belonging to the user
However Bar et al. teaches sensor data obtained from one or 8more sensors in a portable electronic device belonging to the user [par. 0040, “user data received via user-data collection component 210 may be determined via one or more sensors, which may be on or associated with one or more user devices (such as user device 102a)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user  [Bar et al.: abs.].
They do not explicitly disclose collecting sensor data form one or more sensor in a portable electronic device possessed by the user in response trigger 4events sent at a variable interval determined based on feedback generated by a learner that processes the collected sensor data.
Sheller et al. teaches collecting sensor data form one or more sensor in a portable electronic device possessed by the user in response trigger 4events sent at a variable interval determined based on feedback generated by a learner that processes the collected sensor data [par. 0012, “If a length of time greater than that of the computing device and/or trusted device time-out time elapses without user input to either device, embodiments may thereafter check to see if the computing device is present in the user's pocket; if so, the computing device may check for an on-body state (i.e., held, carried, or otherwise present on the body of the user) for another length of time (e.g., five minutes). If the computing device detects that it is not present in a pocket of the user after the time-out time of the smartphone elapses, the computing device may lock or may check for an on-body state for another length of time (e.g., thirty seconds) thereafter (i.e., the computing device is not in a pocket but is being held by the user)”, par. 0037, “The above-mentioned thresholds and timespans may be predetermined; in some embodiments, the thresholds and timespans are developed via user feedback and adjustment (i.e., machine learning).”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Sheller et al. into the [Sheller et al.: par. 0009].
Regarding claim 2, the rejection of claim 1 is incorporated.
Bar further discloses the authentication service is 2located in one of the following:  3a cloud server;  4the unattended device; and  5the portable electronic device [par. 0015, “the authenticity score may be monitored continuously or periodically by an application or service, such as a personal digital assistant application, running on the user computing device (user device) or in the cloud”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user as taught by Bar et al. [Bar et al.: abs.].
Regarding claim 3, the rejection of claim 1 is incorporated.
Bar further discloses prior to authenticating the user, 2the authentication service receives the recently collected sensor data, or  3alternatively a feature vector generated from the [par. 0040, “user data received via user-data collection component 210 may be determined via one or more sensors, which may be on or associated with one or more user devices (such as user device 102a)…”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user as taught by Bar et al. [Bar et al.: abs.].
Regarding claim 4, the rejection of claim 1 is incorporated.
Bar further discloses authenticating the user involves:  2extracting a feature vector from the sensor data [par. 0057, “information detected by sensor(s) on user devices associated with the user that is concurrent or substantially concurrent to the user activity”, par. 0058, “contextual information extractor 284 may receive user data from user-data collection component 210, parse the data, in some instances, and identify and extract context features or variables”]; and  3analyzing the feature vector to authenticate the user, wherein the feature vector is analyzed using a model trained with sensor data previously obtained Attorney Docket No. UFID18-100216 Inventor: John C. Whaley5from the portable electronic device while the user was in control of the portable 6electronic device [par. 0051, “the user-related activity event logic could be training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, support vector machine, logistic regression, clustering, or machine learning techniques, similar statistical classification processes or, combinations of these to identify activity events from user data. For example, activity event logic may specify types of user device interaction(s) information that are associated with an activity event, such as a navigating to a website, composing an email, or launching an app”, par. 0074, “the analysis carried out by persona models determiner 266 or one or more pattern determiners 267 may involve comparing the activity features from features vectors of plurality of activity events”, par. 0015, “a statistical probability is calculated based, at least in part, on a comparison of current user-related activity information to one or more user persona models associated with the legitimate user. The statistical probability may be expressed or reflected as an authenticity confidence score (authenticity score) that represents the likelihood that the current user is the legitimate user”, par. 0016, “if the authenticity score indicates that the current user is likely legitimate, then access to sensitive information, secure applications, services, or computing resources may be provided”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user  [Bar et al.: abs.].
Regarding claim 7, the rejection of claim 1 is incorporated.
Groffith et al. further discloses after receiving a response from the 2authentication service, the unattended device performs one or more additional 3authentication operations, including one or more of the following:  4asking the user for additional confirmation information;  5using a camera to identify the user's face, iris, eyes, body shape or body 6structure;  7using video capture to extract the user's gait, movement, or other 8biokinematic characteristics;  9using audio capture to recognize the user's voice;  10asking the user to insert, swipe or tap a device with a bank card;  11asking the user to perform an action on their portable electronic device;  12using a weight sensor to measure the user's weight;  13asking the user for another form of identification; and asking the user for a form of payment or collateral [col. 2, lines 50-62, “The system can then prompt the user to confirm the user's identity, such as via inputting of a password, inputting of biometric information (e.g., obtaining a thumb print of the user, obtaining voice information of the user), and then actual payment can be made to the merchant. Confirming the user's identity can, in general, be obtained in several ways. For example, the system can utilize information the user knows (e.g., password, indication of recent purchases) to prove identity, or the system can utilize information directed to the user (e.g., biometric information), or the system can utilize something the user has or carries (e.g., gemalto token, interaction with a device known to be utilized by the user, for example the system can direct the user to verbally confirm identity to a personal digital assistant, the system can direct the user to interact with a Dash button, for example `press the Dash button in your laundry room three times`), and so on.]
Regarding claim 8, the rejection of claim 1 is incorporated.
Groffith et al. further discloses sensing the presence of the user in proximity to the unattended device involves the unattended device sensing the 3proximity of the user through one or more of the following:  4a signal to or from the portable electronic device;  5a camera;  6an audio sensor;  7an ultrasound sensor; and  8an infrared sensor [col. 20, lines 8-13, “the vending machine 400 can include one or more sensors, such as Bluetooth beacons that can determine distances of user devices from the beacons, or other sensors such as stereo cameras (e.g., the stereo cameras can determine a depth from the cameras to users), Lidar, Leddar, Sonar, and so on”.]
Regarding claim 9, the rejection of claim 1 is incorporated.
Groffith et al. further discloses sensing the presence of the user in 2proximity to the unattended device involves using one or more of the following:  4a Bluetooth signal;  5a Wi-Fi signal;  6a near-field communication (NFC) signal;  7a Zigbee signal;  8a near-range radio signal;  9an audio signal;  10an ultrasound signal;  11a beacon; and  12a geofenced region [col. 20, lines 8-13, “the vending machine 400 can include one or more sensors, such as Bluetooth beacons that can determine distances of user devices from the beacons, or other sensors such as stereo cameras (e.g., the stereo cameras can determine a depth from the cameras to users), Lidar, Leddar, Sonar, and so on”.]
Bar et al. further discloses sensing the presence of the user in 2proximity to the unattended device involves the portable electronic device sensing 3proximity of the unattended [par. 0040, “other user device data (which may include device settings, profiles, network-related information (e.g., network name or ID, domain information, workgroup information, connection data, Wi-Fi network data, or configuration data, data regarding the model number, firmware, or equipment, device pairings, such as where a user has a mobile phone paired with a Bluetooth headset, for example, or other network-related information)”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user as taught by Bar et al. [Bar et al.: abs.].
Regarding claim 12, the rejection of claim 1 is incorporated.
Groffith et al. further discloses the unattended device comprises 2one of the following:  3an automated teller machine (ATM);  4a ticketing kiosk;  5a vending machine;  6a parking meter;  7a package pickup locker;  8a vehicle;  9a door lock;  10a gate;  11a piece of heavy machinery; and  12a targeted advertising system [abs, “Systems and techniques are disclosed for vending machine authorization and customization based on confidences of user identities”].
Regarding claim 13, the rejection of claim 1 is incorporated.
Bar further discloses the one or more sensors include 2one or more of the following:  3an accelerometer;  4a gyroscope;  5an inertial sensor;  6an ambient light sensor;  7an image sensor;  8a camera;  9a temperature sensor;  10a barometric-pressure sensor;  11a cellular-radio-signal-strength sensor; a Bluetooth-radio-signal- strength sensor;  Attorney Docket No. UFID18-100219 Inventor: John C. Whaleya near-field communication (NFC) sensor; a network-proximity sensor;  15an infrared sensor; and  16a magnetometer [par. 0040, “user data received via user-data collection component 210 may be determined via one or more sensors… gyroscope data, accelerometer data”, par. 0041, “a gyroscope sensor, an accelerometer sensor”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Bar et al. into the teaching of Griffith et al. with the motivation such that a current user may be authenticated and access to secure computing resources permitted based on a determined probability that the current user is a legitimate user associated with the secure computing resource. Legitimacy of the current user may be inferred based on a comparison of user-related activity of the current user to a persona model, which may comprise behavior patterns, rules, or other information for identifying a legitimate user as taught by Bar et al. [Bar et al.: abs.].
Regarding claim 14, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 15, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 16, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 17, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 20, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 21, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 22, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 25, it recites limitations similar to claim 1. The reason for the rejection of claim 1 is incorporated herein.
Regarding claim 26, it recites limitations similar to claim 2. The reason for the rejection of claim 2 is incorporated herein.
Regarding claim 27, it recites limitations similar to claim 3. The reason for the rejection of claim 3 is incorporated herein.
Regarding claim 28, it recites limitations similar to claim 4. The reason for the rejection of claim 4 is incorporated herein.
Regarding claim 31, it recites limitations similar to claim 7. The reason for the rejection of claim 7 is incorporated herein.
Regarding claim 32, it recites limitations similar to claim 8. The reason for the rejection of claim 8 is incorporated herein.
Regarding claim 33, it recites limitations similar to claim 9. The reason for the rejection of claim 9 is incorporated herein.
Regarding claim 37, the rejection of claim 1 is incorporated.
Groffith et al. further discloses generating an associated security score for each of multiple authorized users of the portable electronic device, including the user; and 4 identifying the user based on the security scores [col. 3, lines 45-52, “the system can compare a determined confidence score for the user with a threshold associated with providing the first name. The thresholds can be based on user preferences, for instance the user can indicate that providing his/her first name is associated with an increased threshold as compared to a different user”, col. 13, line 66-col. 14, line 5, “the authorization engine 210 can utilize one or more machine learning models (e.g., clustering techniques, such as k-means clustering, trained on identifying information of users and associated labels indicating whether the users were properly identified) to determine the confidence (e.g., confidence score) based on the received identifying information 232”]

Claims 5-6, 18-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 10,438,200 B1), Bar et al. (US 20170289168 A1) and Sheller et al. (US 2017/0085565 A1) as applied to claims  1-4, 7-9, 12-13, 14-17, 20-22, 25-28, 31-33 and 37 above, and further in view of Briceno et al. (US 2014/0289833 A1).
Regarding claim 5, the rejection of claim 1 is incorporated.
Bar et al. discloses sensor data from the portable device [pars. 0043, 0057].

However Briceno et al. in the field related to advanced user authentication techniques and associated applications teaches the sensor data includes 2movement-related sensor data caused by movement of the portable electronic 3device while the portable electronic device is in control of the user [par. 0097, “the assurance level may be measured based on a combination of the elapsed time since explicit user authentication and other variables which indicate that the authorized user is in possession of the device (e.g., based on non-intrusive input detected from device sensors). For example, the biometric gait of the user may be measured using an accelerometer or other type of sensor in combination with software and/or hardware designed to generate a gait "fingerprint" from the user's normal walking pattern”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Briceno et al. into the teaching of Griffith et al., Bar et al. and Sheller et al. with the motivation to indicate that the authorized user is in possession of the device based on non-intrusive input detected from device sensors as taught by Briceno et al. [Briceno et al.: par. 0097].
Regarding claim 6, the rejection of claim 5 is incorporated.
Briceno et al. further teaches the movement-related sensor data includes accelerometer data 3gathered while the user is walking; and  4wherein the accelerometer data reflects a characteristic gait of the user 5while walking [par. 0097, “the assurance level may be measured based on a combination of the elapsed time since explicit user authentication and other variables which indicate that the authorized user is in possession of the device (e.g., based on non-intrusive input detected from device sensors). For example, the biometric gait of the user may be measured using an accelerometer or other type of sensor in combination with software and/or hardware designed to generate a gait "fingerprint" from the user's normal walking pattern”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Briceno et al. into the teaching of Griffith et al., Bar et al. and Sheller et al. with the motivation to indicate that the authorized user is in possession of the device based on non-intrusive input detected from device sensors as taught by Briceno et al. [Briceno et al.: par. 0097].
Regarding claim 18, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 19, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.
Regarding claim 29, it recites limitations similar to claim 5. The reason for the rejection of claim 5 is incorporated herein.
Regarding claim 30, it recites limitations similar to claim 6. The reason for the rejection of claim 6 is incorporated herein.

Claims 10, 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 10,438,200 B1), Bar et al. (US 20170289168 A1) and Sheller et al. (US  as applied to claims  1-4, 7-9, 12-13, 14-17, 20-22, 25-28, 31-33 and 37 above, and further in view of Abraham et al. (US 2006/0294388 A1).
Regarding claim 10, the rejection of claim 1 is incorporated.
Griffith et al. discloses sensing that the user in proximity to the unattended device.
Griffith et al., Bar et al. and Sheller et al. do not explicitly disclose upon sensing that the user is no 2longer in proximity to the unattended device, the method further comprises de- 3authenticating the user, or logging the user out.
However Abraham et al. teaches upon sensing that the user is no 2longer in proximity to the unattended device, the method further comprises de- 3authenticating the user, or logging the user out [abs, “The method can further automatically log off (110) the user upon leaving the proximity…”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Abraham et al. into the teaching of Griffith et al., Bar et al. and Sheller et al. with the motivation for enhancing security and session persistence as taught by Abraham et al. [Abraham et al.: abs].
Regarding claim 23, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.
Regarding claim 34, it recites limitations similar to claim 10. The reason for the rejection of claim 10 is incorporated herein.

Claims 11, 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al. (US 10,438,200 B1), Bar et al. (US 20170289168 A1) and Sheller et al. (US  as applied to claims  1-4, 7-9, 12-13, 14-17, 20-22, 25-28, 31-33 and 37 above, and further in view of Chinoy et al. (US 10,501,267 B1).
Regarding claim 11, the rejection of claim 1 is incorporated.
Griffith et al. discloses sensing that the user in proximity to the unattended device.
Griffith et al., Bar et al. and Sheller et al. do not explicitly disclose the method further comprises 2enabling the user to delegate access to the unattended device by presenting an interface to the user, wherein the interface enables the user to specify:  Attorney Docket No. UFID18-100218 Inventor: John C. Whaleyan identity of a delegated user; and  5a context for the delegated access.
However Chinoy et al. teaches the method further comprises 2enabling the user to delegate access to the unattended device by presenting an interface to the user, wherein the interface enables the user to specify:  Attorney Docket No. UFID18-100218 Inventor: John C. Whaleyan identity of a delegated user; and  5a context for the delegated access [col. 25, lines 51-57, “The user interface may be used to acquire information from the user 116 such as a delegation or rescission of access permissions 352 to another user 116. For example, the first user 116(1) may access the user interface as presented on the output device 210 of the tote 118 and indicate the second user 116(2) is delegated the access permissions 352 associated with the first user 116(1)”, col. 10, lines 56-62, “the touch sensor 120(4) may be integrated with the tote 118 to provide a touchscreen with which the user 116 may select from a menu one or more particular items 104 for picking, delegate access permissions”].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Chinoy et al. into the [Chinoy et al.: abs].
Regarding claim 24, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.
Regarding claim 35, it recites limitations similar to claim 11. The reason for the rejection of claim 11 is incorporated herein.




Response to Arguments
Applicant’s arguments, filed on 06/04/2021, with respect to rejection under 35 USC § 103 have been fully considered but the arguments are directed towards the newly amended claim limitations. New reference has been provided to address those limitations, and the rejection is incorporated herein.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 9706406 B1	Security measures for an electronic device
US 10078743 B1	Cross identification of users in cyber space and physical world

US 20180078179 A1	GAIT AUTHENTICATION SYSTEM AND METHOD THEREOF
US 20160057623 A1	System And Method For Implicit Authentication
US 20160110528 A1	Methods and Systems for Using Behavioral Analysis Towards Efficient Continuous Authentication
US 20150332031 A1	SERVICES ASSOCIATED WITH WEARABLE ELECTRONIC DEVICE
US 20160103996 A1	Methods and Systems for Behavioral Analysis of Mobile Device Behaviors Based on User Persona Information
US 9275345 B1	System level user behavior biometrics using feature extraction and modeling
US 20140317734 A1	Adaptive Observation of Behavioral Features on a Mobile Device
US 20170199588 A1	ELECTRONIC DEVICE AND METHOD OF OPERATING SAME
US 10824703 B1	Authentication based on motion and biometric data
US 20150135310 A1	PERSISTENT AUTHENTICATION USING SENSORS OF A USER-WEARABLE DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9AM to 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON CHIANG/Primary Examiner, Art Unit 2431